Order entered November 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01330-CV

                    IN THE INTEREST OF J.A.H & J.A.H, CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 05-13133-R

                                            ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       Based on this Court’s opinion of this date, we AFFIRM the trial court’s October 23,

2014 order sustaining the contests to appellant’s affidavit of indigence.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE